DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments

With respect to the rejection of claim 1 under 35 USC 102(a)(1), Applicant's arguments filed 05/20/2022 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.
With respect to the rejection of claim 21 under 35 USC 103, Applicant's arguments filed 05/20/2022 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-7, 9-13, 15-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Spero (US 2015/0035440 A1) in view of Meerbeek (US 2016/0227618 A1).
Regarding claim 1, Spero teaches a lighting fixture comprising:  
5a housing comprising an opening through which light is provided towards an area of interest (Fig. 1, 2 lighting fixture, e.g. Fig. 3, lighting fixture 40, [0112], Fig. 13, [0190] lighting modules 441-443); 
a light engine in the housing comprising a second plurality of solid-state light sources (Fig. 1, 3, multiple solid-state light sources), each configured to provide focused illumination within a corresponding beam angle, wherein the focused illumination of each of the second plurality of solid-state light sources exits the opening of the housing in a different direction (Fig. 1, optical elements 6, [0085] the direction of light exiting from the DLF from each SLS individually controllable by optical elements 6); and 
control circuitry configured to selectively illuminate the second plurality of solid-state light sources (Fig. 1, controller electronics 7) to provide combined focused illumination such that a direction and a beam angle of the combined focused illumination dynamically changes over time ([0091] a programmed control system change the angle and changing the lighting over time).
Spero does not explicitly teach the lighting fixture comprising:
a light engine comprising a first plurality of solid-state light sources, each configured to provide diffuse illumination through the opening of the housing; and 
control circuitry configured to selectively illuminate the first plurality of solid-state light sources to provide the diffuse illumination.
Meerbeek teaches a lighting fixture comprising:
a light engine comprising a first plurality of solid-state light sources, each configured to provide diffuse illumination through the opening of the housing ([0088] diffuse light component; [0091] diffuse lighting, some light sources are directional and others are diffuse light sources); and 
control circuitry configured to selectively illuminate the first plurality of solid-state light sources to provide the diffuse illumination ([0091] the intensity of the directional lighting and the diffuse lighting can be controlled).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the diffuse lighting of Meerbeek to the teachings of Spero in order to provide more realistic representation of the daylight to promote people’s health and well-being (Meerbeek, [0002]).
 Regarding claim 2, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
Meerbeek further teaches a lighting fixture wherein the control circuitry is further configured to selectively illuminate the second plurality of solid-state light sources such that the direction and the beam angle of the combined focused illumination moves from east to west over 20time to emulate changes in a sky (Abstract, simulate directional sunlight, Fig. 6, [0077] simulates the position of the perceived sun).
Regarding claim 3, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
Meerbeek further teaches a lighting fixture wherein the corresponding beam angle of each one of the second plurality of solid-state light sources is between 5º and 60º ([0081] between 5 and 35 degree, [0091] directional and diffuse lights).
Regarding claim 5, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
Meerbeek further teaches a lighting fixture wherein the control circuitry is further configured to separately control an intensity of the plurality of solid-state light sources and an intensity of the second plurality of solid-state light sources ([0091] control of directional and diffuse light sources).
Regarding claim 6, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
Spero further teaches a lighting fixture wherein each of the second plurality of solid-state light sources is provided on a curved surface such that each one of the second plurality of solid-state light sources has a different orientation with respect to the opening of the housing (Figs. 12A, 12B, Fig. 13, light sources 441-443 have different orientations).
Meerbeek further teaches a lighting fixture wherein each of the second plurality of solid-state light sources is provided on a curved surface such that each one of the first plurality of solid-state light sources has a different orientation with respect to the opening of the housing (Fig. 7. [0081]).
Regarding claim 7, all the limitations of claim 6 are taught by Spero in view of Meerbeek.
	Spero further teaches a lighting fixture wherein the curved surface provides one of an arc (Figs. 12A, 12B, 13, 17) or a dome (Fig. 16).
Regarding claim 9, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
	Spero further teaches a lighting fixture wherein the control circuitry is further configured to adjust a correlated color temperature (CCT) of the second plurality of solid-state light sources such that a CCT of the light provided by the lighting fixture 20dynamically changes over time ([0211] varying/shifting CCT ).
Regarding claim 10, all the limitations of claim 9 are taught by Spero in view of Meerbeek.
	Spero further teaches a lighting fixture wherein the control circuitry is further configured to adjust an intensity of the second plurality of solid-state light sources such that the intensity of the light provided by the lighting fixture dynamically changes 25over time ([0211] the fixture 490, in addition to having a controllable non-symmetric light intensity distribution).
Regarding claim 11, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
Spero further teaches a lighting fixture wherein the control circuitry is further configured to adjust an intensity of the first plurality of solid-state light sources such that the intensity of the light provided by the lighting fixture dynamically changes 30over time ([0211] the fixture 490, in addition to having a controllable non-symmetric light intensity distribution).
Regarding claim 12, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
	Spero further teaches a lighting fixture further comprising a diffuser over the opening in the housing ([0039] optical spreader, Fig. 3).
Regarding claim 13, all the limitations of claim 12 are taught by Spero in view of Meerbeek.
	Spero further teaches a lighting fixture wherein the diffuser comprises a faux 5window pane structure in front of the diffuser such that the lighting fixture appears to be a window (Fig. 3).
Regarding claim 15, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
	Spero further teaches a lighting fixture wherein: 
	the lighting fixture further comprises one or more sensors ([0043] integral sensor for each fixture); and 
	the control circuitry is configured to analyze sensor data from the one or more sensors to track one or more objects in the area of interest 15and selectively illuminate the second plurality of solid-state light sources such that the combined focused illumination selectively illuminate the one or more objects ([0043] light sources generates photons directed to said coordinates, [0044] micro-managing the illumination).
Regarding claim 16, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
	Spero further teaches a lighting fixture wherein the control circuitry is further 20configured to selectively illuminate the second plurality of solid-state light sources to identify a desired path for individuals traveling within the area of interest ([0145]).
Regarding claim 17, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
	Meerbeek further teaches a lighting fixture wherein the control circuitry is further configured to selectively illuminate the second plurality of solid-state light sources to 25provide the light suitable for general illumination of the area of interest (Fig. 3).
Regarding claim 18, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
	Meerbeek further teaches a lighting fixture wherein the control circuitry is configured to:
	receive data indicative of one or more outdoor lighting conditions (Fig. 5, [0075]); and  30
	selectively illuminate the first plurality of solid-state light sources and a second plurality of solid state light sources ([0091] directional light sources) based on the one or more outdoor lighting conditions (Figs. 5 and 6, [0077]).
Regarding claim 19, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
	Spero in view of Meerbeek further teaches a lighting fixture wherein the second plurality of solid=state light sources can provide the beam angle of the combined focused illumination between 5º and 180º with respect to the opening of the housing (Spero, [0161] 10 degree; Meerbeek [0081] between 5 and 35 degree ).
Regarding claim 21, Spero teaches a lighting fixture comprising:  
5a housing comprising an opening through which light is provided towards an area of interest (Fig. 1, 2 lighting fixture, e.g. Fig. 3, lighting fixture 40, [0112], Fig. 13, [0190] lighting modules 441-443); 
a light engine in the housing comprising: 
a second  plurality of solid-state light sources (Fig. 1, 3, multiple solid-state light sources), each configured to provide focused illumination within a corresponding beam angle, wherein the focused illumination of each of the second plurality of solid-state light sources exits the opening of the housing in a different direction (Fig. 1, optical elements 6, [0085] the direction of light exiting from the DLF from each SLS individually controllable by optical elements 6); 
sensor circuitry configured to provide sensor data (Fig. 8, [0087] sensors 8); and 
control circuitry configured to:
determine one or more conditions of the environment surroundings the lighting fixture from the sensor data ([0087] control electronics unit 7 receives input from sensors 8 and effect the desired change to one or more of the SLS (Solid-State Light Source)); and
selectively illuminate the second plurality of solid-state light sources ([0087] control electronics unit 7 receives input from sensors 8 and effect the desired change to one or more of the SLS (Solid-State Light Source)).
However Spero does not explicitly teach a light fixture comprising:
a light engine in the housing comprising:
a first plurality of solid-state light sources, each configured to provide diffuse illumination through the opening of the housing; and
control circuitry configured to selectively illuminate the first plurality of solid-state light sources to provide the diffuse illumination and the second plurality of solid-state light sources to provide combined focused illumination such that a direction and a beam angle of the combined focused illumination moves from east to west over time to emulate changes in a sky and adjust one or more characteristics of the combined light based on the one or more conditions of the environment.
Meerbeek teaches a light fixture comprising:
a light engine in the housing comprising:
a first plurality of solid-state light sources, each configured to provide diffuse illumination through the opening of the housing ([0088] diffuse light component; [0091] diffuse lighting, some light sources are directional and others are diffuse light sources); and
control circuitry configured to selectively illuminate the first plurality of solid-state light sources to provide the diffuse illumination ([0091] the intensity of the directional lighting and the diffuse lighting can be controlled) and the second plurality of solid-state light sources to provide combined focused illumination such that a direction and a beam angle of the combined focused illumination moves from east to west over time to emulate changes in a sky (Abstract, simulate directional sunlight, Fig. 6, [0077] simulates the position of the perceived sun) and adjust one or more characteristics of the combined light based on the one or more conditions of the environment (Abstract, simulate directional sunlight, Fig. 6, [0078] intensity of dimmed LEDs to represents the simulated sky).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Meerbeek to the teachings of Spero in order to provide more realistic representations of daylight, or the passage of the moon or stars across a night sky for people’s health and well-being (Meerbeek, [0007], [0002]).
Regarding claim 23, all the limitations of claim 1 are taught by Spero in view of Meerbeek.
	Spero further teaches a lighting fixture wherein the control circuitry is further configured to selectively illuminate the second plurality of solid-state light sources to provide combined focused illumination such that the direction and the beam angle of the combined focused illumination dynamically changes over time ([0091] a programmed control system change the angle and changing the lighting over time) in synchronization with light provided by one or more other lighting fixtures ([0190] all the light sources are aimed in the same direction and thus a distribution similar to that of a single light module’s own spatial light distribution will be obtained, i.e. all the light sources are in synchronization with each other).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Spero (US 2015/0035440 A1) in view of Meerbeek (US 2016/0227618 A1) as applied to claim 21 above, and further in view of Devendran (US 2018/0367751 A1).
Regarding claim 22, all the limitations of claim 21 are taught by Spero in view of Meerbeek. 
Spero in view of Meerbeek does not explicitly teach a lighting fixture wherein the light fixture is configured to be installed in a wall perpendicular to a floor in a space and simulate a window in accordance with the changes in the sky.
Devendran teaches a lighting fixture wherein the light fixture is configured to be installed in a wall perpendicular to a floor in a space ([0048] artificial window mounted to and be recessed within a wall) and simulate a window in accordance with the changes in the sky (Abstract, the window panel include light panels, to mimic outdoor lighting conditions).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Devendran to the teachings of Spero in view of Meerbeek in order to simulate the user experience of traditional window in environment where exterior walls are unavailable or other constraints make traditional windows impractical (Devendran, [0017]) but windows are desirable to enhance lighting and user experience (Devendran, [0019]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844